FILED
                            NOT FOR PUBLICATION                               OCT 18 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LISE PETRAUSKAS,                                  No. 09-35794

              Plaintiff - Appellant,              D.C. No. 3:08-cv-00771-MA

  v.
                                                  MEMORANDUM *
COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Malcolm F. Marsh, District Judge, Presiding

                       Argued and Submitted October 7, 2010
                                 Portland, Oregon

Before: TASHIMA, PAEZ and CLIFTON, Circuit Judges.

       Lise Petrauskas (“Petrauskas”) appeals from the district court’s affirmance

of the final decision by the Commissioner of Social Security denying Petrauskas’s

application for disability insurance benefits under Title II of the Social Security

Act. We have jurisdiction pursuant to 28 U.S.C. § 1291 and we review de novo the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
district court’s decision upholding the denial of benefits. Bray v. Comm’r of Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009). We affirm.

      First, the ALJ provided “specific, cogent reasons” for discounting

Petrauskas’s subjective complaints of pain and other symptoms. See Bruton v.

Massanari, 268 F.3d 824, 828 (9th Cir. 2001). The ALJ discussed thoroughly the

medical and other documentary evidence in the record and noted contradictions

between Petrauskas’s testimony regarding her daily life activities and the

statements of Petrauskas’s husband. This evidence is sufficient to support the

ALJ’s determination that Petrauskas’s subjective reporting was not entirely

credible. See Bray, 554 F.3d at 1227 (“In reaching a credibility determination, an

ALJ may weigh inconsistencies between the claimant’s testimony and his or her

conduct, daily activities, and work record, among other factors.”).

      Second, substantial evidence supports the ALJ’s determination that

Petrauskas retains the residual functional capacity to do a limited range of light

work. The ALJ provided “specific and legitimate reasons,” supported by

substantial evidence, for rejecting Dr. Bell’s controverted opinion that Petrauskas

is completely disabled. id. at 1228.

      Although Dr. Bell treated Petrauskas on a number of occasions, the ALJ

noted that Dr. Bell’s assessment was inconsistent with the neurological findings


                                           2
from his own examinations. See Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir.

2003) (holding that an ALJ may reject a treating physician’s opinion regarding the

claimant’s limitations when the limitations are not supported by his own office

notes). Moreover, the ALJ noted that Dr. Bell’s opinion was controverted by Dr.

Miller, who did not believe that Petrauskas was disabled and encouraged her to

exercise by walking and swimming.

      Third, Petrauskas contends that the ALJ erred in discrediting her husband’s

testimony, describing her severe pain and limited ability to function in a work

setting. The ALJ provided germane reasons for giving this lay witness testimony

limited weight, noting inconsistencies in Petrauskas’s husband’s statements

regarding his wife’s level of functioning. See Bayliss v. Barnhart, 427 F.3d 1211,

1218 (9th Cir. 2005). Further, the ALJ noted medical evidence and other

documentary evidence, including treatment notes that described Petrauskas’s daily

activities, and determined that her husband’s statements conflicted with the

medical evidence. Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001) (“One reason

for which an ALJ may discount lay testimony is that it conflicts with medical

evidence.”). The ALJ did not err in discrediting Petrauskas’s husband’s testimony.

      Fourth, substantial evidence supports the ALJ’s residual functional capacity

(“RFC”) determination. The ALJ properly based his RFC determination on


                                          3
Petrauskas’s limitations that were supported by objective medical evidence. In

assessing Petrauskas’s RFC, the ALJ did not rely on Petrauskas’s subjective

complaints, which were not entirely credible. See Bayliss, 427 F.3d at 1217

(finding RFC determination proper where “the ALJ took into account those

limitations for which there was record support that did not depend on [the

claimant’s] subjective complaints” lacking credibility). The ALJ properly assessed

Petrauskas’s standing limitations and adopted the opinion of vocational experts

Dirkse and Beckman that Petrauskas was essentially limited to performing simple,

routine and repetitive tasks. See id.

      Finally, Petrauskas’s challenge to the ALJ’s rejection of her vocational

evaluation also fails. The ALJ properly discredited the findings of the vocational

evaluation in light of the testimony of Dr. McDevitt, who reported that the

evaluation was primarily based on the self-reporting of Petrauskas. Moreover, as

vocational experts, Dirkse and Beckman did not have the expertise to provide a

medical opinion as to the severity of Petrauskas’s impairments. “Lay testimony as

to a claimant’s symptoms is competent evidence which the Secretary must take

into account . . . [but] medical diagnoses are beyond the competence of lay

witnesses and therefore do not constitute competent evidence.” Nguyen v. Chater,




                                         4
100 F.3d 1462, 1467 (9th Cir. 1996), discussing Dodrill v. Shalala, 12 F.3d 915,

919 (9th Cir. 1993) (emphasis omitted).

AFFIRMED.




                                          5